Citation Nr: 0620929	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-04 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE


Entitlement to increased rating for bilateral hearing loss, 
currently evaluated at 10 percent disabling 

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Cardinale, Legal Intern


INTRODUCTION

The veteran had active service from November 1954 to November 
1958 and from February 1959 to August 1977.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2005 rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

Audiological testing reflects Level IV hearing acuity in both 
the left and right ears.


CONCLUSION OF LAW

The criteria for an increased rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

By rating decision dated in May 2005, the veteran's bilateral 
hearing loss was rated at 10 percent disabling.  The veteran 
appealed.  A VA audiometric examination in April 2005 
revealed that the veteran's average decibel loss was 58 in 
his right ear and 56 in his left ear, with speech recognition 
of 80 percent for both ears.    

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; C.F.R. Part 4.  Because the veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Ratings for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
hearing loss, the Rating Schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Code 6100.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Disability ratings for hearing impairment are derived by a 
mechanical application of VA's Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
The average puretone threshold for the veteran's right ear 
was 58 decibels, and speech discrimination was 80 percent.  
Under 38 C.F.R. § 4.85, Table VI, such hearing acuity is 
characterized as Level IV.  The left ear average puretone 
threshold was 56 decibels, with 80 percent speech 
discrimination, resulting in hearing acuity characterized as 
Level IV.  Under 38 C.F.R. § 4.85, Table VII, where there is 
Level IV hearing in both ears, a 10 percent rating is to be 
assigned (under Code 6100).  The RO has applied the Rating 
Schedule accurately, and there is no schedular basis for a 
higher rating.

The Board has considered the provisions of 38 C.F.R. § 4.86, 
which states that if an unusual pattern of hearing is shown, 
a rating based on puretone thresholds alone is in order.  An 
exceptional pattern of hearing impairment is shown when the 
puretone threshold at each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000) is 55 decibels or more.  The 
puretone thresholds shown in the April 2005 VA examination 
did not meet this definition and 38 C.F.R. § 4.86 does not 
apply.  

Nor is referral for consideration of an extraschedular rating 
warranted, as there is no evidence of record showing marked 
interference with employability or frequent hospitalizations 
due to hearing loss.  38 C.F.R. § 3.321.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the VA's duty to assist, the veteran's service 
medical records and VA medical treatment records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran received a VA Audiologic examination to determine the 
current level of his disability.  There is no indication in 
the record that any additional evidence relevant to the issue 
on appeal is available.    


ORDER

An increased rating for bilateral hearing loss is denied.


____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


